Exhibit The Savannah Bancorp, Inc. Year-End Earnings Announcement January 26, 2010 For Release: Immediately The Savannah Bancorp Reports Fourth Quarter Earnings of $762,000, 2009 Earnings of $929,000 and Declares Quarterly Dividend SAVANNAH, GA (Globe Newswire) The Savannah Bancorp, Inc. (NASDAQ: SAVB) reported net income for the fourth quarter 2009 of $762,000 compared to $778,000 for the same period in 2008, a decrease of 2.1 percent.Fourth quarter net income per diluted share was $0.13 in 2009 and 2008.Net income for 2009 was $929,000 compared with net income of $6,006,000 in 2008, a decrease of 85 percent.Net income per diluted share was $0.16 for 2009 and $1.01 in 2008, a decrease of 84 percent.The decline in 2009 earnings results primarily from a higher provision for loan losses, higher FDIC insurance premiums and a higher loss on sale of foreclosed assets when compared to 2008 partially offset by a higher gain on sale of securities.Other growth and performance ratios are included in the attached financial highlights and information. Total assets increased 4.0 percent to $1.05 billion at December 31, 2009, up $43 million from $1.01 billion a year earlier.Loans totaled $884 million compared with $865 million one year earlier, an increase of 2.2 percent.Deposits totaled $885 million at December 31, 2009 and $832 million at December 31, 2008, an increase of 6.4 percent.Average total assets increased 6.3 percent to $1.02 billion in 2009 from $960 million in 2008.Average portfolio loans were $841 million in 2009 compared with $822 million in 2008, an increase of 2.3 percent.Average deposits were $860 million in 2009 and $785 million in 2008, an increase of 9.6 percent.Shareholders’ equity decreased to $79 million at December 31, 2009 from $81 million at December 31, 2008 due solely to a decrease in accumulated other comprehensive income.The Company’s total capital to risk-weighted assets ratio was 11.49 percent, which exceeds the 10 percent required by the regulatory agencies to maintain well-capitalized status. President and CEO John C. Helmken II said, “Though not at the profitability levels of prior years, we are especially pleased to record a fourth quarter and annual profit given the level of credit quality issues that we have aggressively addressed through charge-offs, impairments and loan loss provisioning.” The allowance for loan losses was $17,678,000, or 2.00 percent of loans at December 31, 2009 compared to $13,300,000 or 1.54 percent of total loans a year earlier.Nonperforming assets were $42,476,000 or 4.04 percent of total assets at December 31, 2009 compared to $35,703,000 or 3.54 percent at December 31, 2008.For 2009, net charge-offs were $8,687,000 compared to $5,564,000 for 2008.The provision for loan losses was $13,065,000 in 2009 compared to $6,000,000 in 2008.The higher provision for loan losses was primarily due to real estate-related charge-offs and continued weakness in the Company's local real estate markets.Fourth quarter 2009 net charge-offs were $1,762,000 compared to net charge-offs of $1,360,000 in the same period in 2008.The provision for loan losses for the fourth quarter of 2009 was $2,560,000 compared to $2,270,000 for the fourth quarter of 2008. Helmken added, “While it is not ‘business as usual’ in times like these, our growing customer base can continue to expect our high touch, relationship-focused banking that serves our banks, customers and communities well in good times as well as bad. As I have said before, our 12.5 percent local market share translates to 87.5 percent opportunity. With regard to our loan portfolio, management remains focused on working problem credits and closely monitoring our loans and relationships.Our portfolio is regularly reviewed internally as well as by a third party firm. “Our profitability, well-capitalized status, liquidity and strong balance sheet are the foundations we have laid to manage our Company in the current environment as well as to take advantage of the opportunities that lie ahead. We have also added some great people to our team in anticipation of these opportunities.” - 3 - Net interest income increased $62,000, or 0.2 percent, in 2009 over 2008.In 2009, the net interest margin declined to 3.46 percent from 3.58 percent in 2008, primarily due to higher levels of noninterest-earning assets.Noninterest income increased $1,147,000 or 15 percent, including $2,119,000 in gain on sale of securities, partially offset by a lower gain on hedges and lower trust and asset management fees.Noninterest expense increased $2,236,000, or 9.0 percent, during 2009 as compared to 2008.Noninterest expense included a $2,396,000 higher loss on the sale of foreclosed assets, $1,233,000 of higher FDIC insurance premiums partially offset by $1,438,000 in lower salaries and employee benefits. In the fourth quarter the Company elected to withdraw its application for participation in the United States Treasury Department’s TARP Capital Purchase Program. The Board of Directors approved a regular quarterly cash dividend of 2 cents per share for the first quarter.The dividend is payable on February 22, 2010 to shareholders of record on February 5, 2010. The Savannah Bancorp, Inc. (“SAVB” or “Company”), a bank holding company for The Savannah Bank, N.A., Bryan Bank & Trust (Richmond Hill, GA) and Minis & Co., Inc., is headquartered in Savannah, Georgia and began operations in 1990.SAVB has ten branches in Coastal Georgia and South Carolina.Its primary businesses include loan, deposit, trust, asset management and mortgage origination services provided to local customers. Forward-Looking Statements This press release contains statements that constitute “forward-looking statements” within the meaning of the Securities Act of 1933 and the Securities Exchange Act of 1934 as amended by the Private Securities Litigation Reform Act of 1995.These forward-looking statements include, among others, statements identified by words or phrases such as “potential,” “opportunity,” “believe,” “expect,” “anticipate,” “current,” “intention,” “estimate,” “assume,” “outlook,” “continue,” “seek,” “plans,” “achieve,” and similar expressions, or future or conditional verbs such as “will,” “would,” “should,” “could,” “may” or similar expressions.These statements are based on the current beliefs and expectations of our management and are subject to significant risks and uncertainties.There can be no assurance that these transactions will occur or that the expected benefits associated therewith will be achieved.A number of important factors could cause actual results to differ materially from those contemplated by our forward-looking statements in this press release. Many of these factors are beyond our ability to control or predict.These factors include, but are not limited to, those found in our filings with the Securities and Exchange Commission, including our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K.We believe these forward-looking statements are reasonable; however, undue reliance should not be placed on any forward-looking statements, which are based on current expectations.We do not assume any obligation to update any forward-looking statements as a result of new information, future developments or otherwise. Contacts:John C. Helmken II, President & CEO, 912-629-6486 Michael W. Harden, Jr., Chief Financial Officer, 912-629-6496 A printable PDF format of this entire Annual Earnings Release may be obtained from the Corporate Website at www.savb.com under the “SEC Filings and More” link and the “Latest Earnings Release” selection. - 4 - The Savannah Bancorp, Inc. and Subsidiaries Fourth Quarter Financial Highlights December 31, 2009 and 2008 ($ in thousands, except per share data) (Unaudited) Balance Sheet Data at December 31 2009 2008 % Change Total assets $ 1,050,188 $ 1,007,284 4.3 Interest-earning assets 959,219 931,448 3.0 Loans 883,886 864,974 2.2 Other real estate owned 8,329 8,100 2.8 Deposits 884,569 832,015 6.3 Interest-bearing liabilities 883,527 837,558 5.5 Shareholders' equity 79,026 80,932 (2.4) Loan to deposit ratio 100 % 104 % (3.8) Equity to assets 7.52 % 8.03 % (6.4) Tier 1 capital to risk-weighted assets 10.23 % 10.28 % (0.5) Total capital to risk-weighted assets 11.49 % 11.54 % (0.4) Outstanding shares (000s) 5,932 5,934 0.0 Book value per share $13.32 $13.64 (2.3) Tangible book value per share $12.90 $13.19 (2.2) Market value per share $8.00 $8.85 (9.6) Loan Quality Data Nonaccruing loans $ 32,545 $ 26,277 24 Loans past due 90 days – accruing 1,602 1,326 21 Net charge-offs 8,687 5,564 56 Allowance for loan losses 17,678 13,300 33 Allowance for loan losses to total loans 2.00 % 1.54 % 30 Nonperforming assets to total assets 4.04 % 3.54 % 14 Performance Data for the Year Net income $929 $6,006 (85) Return on average assets 0.09 % 0.63 % (86) Return on average equity 1.16 % 7.60 % (85) Net interest margin 3.46 % 3.58 % (3.4) Efficiency ratio 65.60 % 61.98 % 5.8 Per share data: Net income – basic $0.16 $1.01 (84) Net income – diluted $0.16 $1.01 (84) Dividends $0.185 $0.50 (63) Average shares (000s): Basic 5,933 5,930 0.1 Diluted 5,936 5,947 (0.2) Performance Data for the Fourth Quarter Net income $762 $778 (2.1) Return on average assets 0.29 % 0.31 % (6.5) Return on average equity 3.80 % 3.86 % (1.6) Net interest margin 3.47 % 3.24 % 7.1 Efficiency ratio 66.28 % 63.89 % 3.7 Per share data: Net income – basic $0.13 $0.13 0.0 Net income – diluted $0.13 $0.13 0.0 Dividends $ 0.020 $ 0.125 (84) Average shares (000s): Basic 5,933 5,933 0.0 Diluted 5,936 5,942 (0.1) - 5 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets December 31, 2009 and 2008 ($ in thousands, except share data) December 31, 2009 2008 Assets (Unaudited) (Unaudited) Cash and due from banks $19,253 $15,088 Federal funds sold 8,575 9,701 Interest-bearing deposits in banks 12,707 3,312 Cash and cash equivalents 40,535 28,101 Securities available for sale, at fair value (amortized cost of $86,596 and $79,447) 87,919 81,619 Loans held for sale - 291 Loans, net of allowance for loan losses of $17,678 and $13,300 866,208 851,674 Premises and equipment, net 15,574 11,107 Other real estate owned 8,329 8,100 Bank-owned life insurance 6,434 6,216 Goodwill and other intangible assets, net 2,498 2,642 Other assets 22,691 17,534 Total assets $ 1,050,188 $ 1,007,284 Liabilities Deposits: Noninterest-bearing $82,557 $82,723 Interest-bearing demand 143,559 128,965 Savings 16,893 14,370 Money market 228,124 199,194 Time deposits 413,436 406,763 Total deposits 884,569 832,015 Short-term borrowings 55,541 67,787 Federal Home Loan Bank advances – long-term 15,664 10,169 Subordinated debt to nonconsolidated subsidiaries 10,310 10,310 Other liabilities 5,078 6,071 Total liabilities 971,162 926,352 Shareholders' equity Preferred stock, par value $1 per share: authorized 10,000,000 shares, none issued - - Common stock, par value $1 per share:authorized 20,000,000 shares; issued 5,933,789 shares 5,934 5,934 Additional paid-in capital 38,605 38,516 Retained earnings 33,383 33,552 Treasury stock, 1,443 and 318 shares (4) (4) Accumulated other comprehensive income, net 1,108 2,934 Total shareholders' equity 79,026 80,932 Total liabilities and shareholders' equity $ 1,050,188 $ 1,007,284 - 6 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Income for the Two Years and Five Quarters Ending December 31, 2009 ($ in thousands, except per share data) (Unaudited) For the Years Ended 2009 2008 Q4-09 / December 31, % Fourth Third Second First Fourth Q4-08 2009 2008 Chg Quarter Quarter Quarter Quarter Quarter % Chg Interest and dividend income Loans, including fees $47,081 $53,259 (12) $11,793 $11,786 $11,856 $11,646 $12,268 (3.9) Loans held for sale - 60 (100) - 8 (100) Investment securities 3,419 3,081 11 668 932 894 905 817 (18) Deposits with banks 45 149 (70) 9 11 12 13 18 (50) Federal funds sold 18 133 (86) 6 8 2 2 16 (63) Total interest and dividend income 50,563 56,682 (11) 12,496 12,737 12,764 12,566 13,127 (4.8) Interest expense Deposits 16,454 21,842 (25) 3,652 4,057 4,264 4,481 4,969 (27) Short-term borrowings & sub debt 1,502 2,303 (35) 446 354 338 364 543 (22) FHLB advances 302 294 2.7 83 86 78 55 80 3.8 Total interest expense 18,258 24,439 (25) 4,181 4,497 4,680 4,900 5,592 (25) Net interest income 32,305 32,243 0.2 8,315 8,240 8,084 7,666 7,535 10 Provision for loan losses 13,065 6,000 118 2,560 3,560 3,225 3,720 2,270 (13) Net interest income after the provision for loan losses 19,240 26,243 (27) 5,755 4,680 4,859 3,946 5,265 9.3 Noninterest income Trust and asset management fees 2,351 2,832 (17) 613 580 571 587 675 (9.2) Service charges on deposits 1,809 1,881 (3.8) 464 446 432 467 447 3.8 Mortgage related income, net 432 295 46 92 89 159 92 60 53 Other operating income 1,238 1,216 1.8 322 324 309 283 314 2.5 Gain on hedges 873 1,288 (32) 48 184 245 396 574 (92) Gain on sale of securities 2,119 163 NM 1,141 604 190 184 29 NM Total noninterest income 8,822 7,675 15 2,680 2,227 1,906 2,009 2,099 28 Noninterest expense Salaries and employee benefits 12,146 13,584 (11) 2,859 2,938 2,998 3,351 3,095 (7.6) Occupancy and equipment 3,716 3,884 (4.3) 1,014 1,242 452 1,008 1,118 (9.3) Information technology 1,810 1,633 11 469 452 451 438 421 11 Loss on sale of foreclosed assets 2,538 142 NM 1,269 220 885 164 141 NM Other operating expense 6,768 5,499 23 1,677 1,624 1,953 1,514 1,431 17 Total noninterest expense 26,978 24,742 9.0 7,288 6,476 6,739 6,475 6,206 17 Income (loss) before income taxes 1,084 9,176 (88) 1,147 431 26 (520) 1,158 (0.9) Income tax expense (benefit) 155 3,170 (95) 385 85 (80) (235) 380 1.3 Net income (loss) $929 $6,006 (85) $762 $346 $106 $(285) $778 (2.1) Net income (loss) per share: Basic $ 0.16 $ 1.01 (84) $ .13 $0.06 $0.02 $ (0.05) $ .13 0.0 Diluted $ 0.16 $ 1.01 (84) $ .13 $0.06 $0.02 $ (0.05) $ .13 0.0 Average basic shares (000s) 5,933 5,930 0.1 5,932 5,932 5,932 5,933 5,933 0.0 Average diluted shares (000s) 5,936 5,947 (0.2) 5,937 5,936 5,936 5,937 5,942 (0.1) Performance Ratios Return on average equity 1.16% 7.60% (85) 3.80% 1.73% 0.53% (1.43)% 3.86% (1.6) Return on average assets 0.09% 0.63% (86) 0.29% 0.13% 0.04% (0.12)% 0.31% (6.5) Net interest margin 3.46% 3.58% (3.4) 3.47% 3.47% 3.52% 3.36% 3.24% 7.1 Efficiency ratio 65.60% 61.98% 5.8 66.28% 61.87% 67.46% 66.93% 64.42% 2.9 Average equity 79,804 78,998 1.0 79,459 79,302 79,606 80,873 80,138 (0.8) Average assets 1,018,470 960,260 6.1 1,038,328 1,026,871 1,005,112 1,003,068 991,368 4.7 Average interest-earning assets 935,617 898,295 4.2 951,258 943,236 922,073 925,531 922,642 3.1 - 7 - The Savannah Bancorp, Inc. and Subsidiaries Selected Financial Condition Highlights – Five-Year Comparison ($ in thousands, except per share data) (Unaudited) 2009 2008 2007 2006 2005 Selected Average Balances Assets $ 1,018,470 $ 960,260 $ 869,026 $ 769,917 $ 685,163 Interest-earning assets 935,617 898,295 830,900 734,470 655,632 Loans held for sale - 765 1,299 7,842 23,033 Loans, net of unearned income 841,033 821,673 754,490 658,750 565,131 Securities 81,282 62,019 58,910 50,600 41,300 Other interest-earning assets 13,302 13,838 16,201 17,278 26,168 Interest-bearing deposits 777,763 701,045 628,310 542,375 487,493 Borrowed funds 71,967 88,553 70,939 62,255 55,255 Total interest-bearing liabilities 849,730 789,598 699,249 604,630 542,748 Noninterest-bearing deposits 82,406 83,678 91,367 96,113 89,386 Total deposits 860,169 784,723 719,677 638,488 576,879 Shareholders' equity 79,804 78,998 71,516 61,766 47,428 Loan to deposit ratio – average 98% 105% 105% 103% 98% Selected Financial Data at Year-End Assets $ 1,050,188 $ 1,007,284 $ 932,459 $ 843,514 $ 717,901 Interest-earning assets 959,219 931,448 878,992 803,927 685,531 Loans held for sale - 291 180 914 10,473 Loans, net of unearned income 883,886 864,974 808,651 720,918 613,667 Deposits 884,569 832,015 764,218 706,824 600,510 Interest-bearing liabilities 883,527 837,558 759,597 669,974 558,116 Shareholders' equity 79,026 80,932 76,272 66,574 58,543 Loan to deposit ratio 100% 104% 106% 102% 102% Shareholders' equity to total assets 7.52% 8.03% 8.18% 7.89% 8.15% Dividend payout ratio 118.19% 49.38% 36.73% 25.92% 25.53% Risk-based capital ratios: Tier 1 capital to risk-weighted assets 10.23% 10.28% 10.49% 11.09% 11.52% Total capital to risk-weighted assets 11.49% 11.54% 11.74% 12.34% 12.77% Loan Quality Data Nonperforming assets $42,476 $35,703 $19,535 $2,776 $1,357 Nonperforming loans 34,147 27,603 17,424 2,231 1,357 Net charge-offs 8,687 5,564 765 444 76 Allowance for loan losses 17,678 13,300 12,864 8,954 7,813 Allowance for loan losses to total loans 2.00% 1.54% 1.59% 1.24% 1.27% Nonperforming loans to loans 3.86% 3.19% 2.15% 0.31% 0.22% Nonperforming assets to total assets 4.04% 3.54% 2.09% 0.33% 0.19% Net charge-offs to average loans 1.03% 0.68% 0.01% 0.07% 0.01% Per Share Data at Year-End (a) Book value $13.32 $13.64 $12.88 $11.52 $10.20 Tangible book value 12.90 13.19 12.40 11.52 10.20 Common stock closing price (Nasdaq) 8.00 8.85 17.14 27.25 28.38 Common shares outstanding (000s) 5,932 5,933 5,924 5,781 5,739 (a) Share and per share amounts have been restated to reflect the effect of a 5-for-4 stock split in December 2006. - 8- The Savannah Bancorp, Inc. and Subsidiaries Selected Operating Highlights – Five-Year Comparison ($ in thousands, except per share data) (Unaudited) 2009 2008 2007 2006 2005 Summary of operations Interest income - taxable equivalent $ 50,595 $ 56,714 $ 63,414 $ 55,347 $ 42,544 Interest expense 18,258 24,439 30,282 22,737 14,679 Net interest income - taxable equivalent 32,337 32,275 33,132 32,610 27,865 Taxable equivalent adjustment (32) (32) (156) (158) (186) Net interest income 32,305 32,243 32,976 32,452 27,679 Provision for loan losses 13,065 6,000 4,675 1,585 1,500 Net interest income after provision for loan losses 19,240 26,243 28,301 30,867 26,179 Noninterest income Trust and asset management fees 2,351 2,832 1,513 658 501 Service charges on deposit accounts 1,809 1,881 1,383 1,526 1,622 Mortgage related income, net 432 295 615 886 1,292 Other operating income 1,238 1,216 1,242 1,233 979 Gain on hedges 873 1,288 - - - Gain on sale of securities 2,119 163 - - - Total noninterest income 8,822 7,675 4,753 4,303 4,394 Noninterest expense Salaries and employee benefits 12,146 13,536 11,846 10,852 9,530 Occupancy and equipment 3,716 3,884 3,294 2,920 2,199 FDIC deposit insurance 1,886 653 251 78 72 Information technology 1,810 1,633 1,616 1,525 1,244 Loss on sale of foreclosed assets 2,538 142 44 - 7 Other operating expense 4,882 4,894 4,132 4,578 3,601 Total noninterest expense 26,978 24,742 21,183 19,953 16,653 Income before income taxes 1,084 9,176 11,871 15,217 13,920 Income tax expense 155 3,170 4,235 5,215 4,880 Net income $929 $6,006 $7,636 $ 10,002 $9,040 Net income per share: (a) Basic $0.16 $1.01 $1.31 $1.73 $1.68 Diluted $0.16 $1.01 $1.29 $1.70 $1.63 Cash dividends paid per share $ 0.185 $0.50 $0.48 $0.45 $0.43 Average basic shares outstanding (000s) 5,933 5,930 5,850 5,765 5,396 Average diluted shares outstanding (000s) 5,936 5,947 5,922 5,876 5,531 Performance ratios Net interest margin 3.46% 3.58% 3.99% 4.44% 4.25% Return on average assets 0.09% 0.63% 0.88% 1.30% 1.32% Return on average equity 1.16% 7.60% 10.68% 16.19% 19.06% Efficiency ratio 65.60% 61.98% 56.15% 54.29% 51.92% (a) Share and per share amounts have been restated to reflect the effect of a 5-for-4 stock split in December 2006. - 9 - The Savannah Bancorp, Inc. and Subsidiaries Selected Quarterly Data – 2009 and 2008 ($ in thousands, except per share data) (Unaudited) Condensed Quarterly Income Statements The following is a summary of unaudited quarterly results for 2009 and 2008: 2009 2008 Fourth Third Second First Fourth Third Second First Net interest income $8,315 $8,240 $8,084 $7,666 $7,535 $8,251 $8,386 $8,071 Provision for loan losses 2,560 3,560 3,225 3,720 2,270 1,505 1,155 1,070 Net interest income after provision for loan losses 5,755 4,680 4,859 3,946 5,265 6,746 7,231 7,001 Noninterest income 2,680 2,227 1,906 2,009 2,099 2,038 1,774 1,764 Noninterest expense 7,288 6,476 6,739 6,475 6,206 6,251 6,134 6,151 Income (loss) before income taxes 1,147 431 26 (520) 1,158 2,533 2,871 2,614 Income tax expense (benefit) 385 85 (80) (235) 380 895 985 910 Net income (loss) $762 $346 $106 $ (285) $778 $1,638 $1,886 $1,704 Per share: Net income (loss) – basic $ 0.13 $ 0.06 $ 0.02 $(0.05) $ 0.13 $ 0.28 $ 0.32 $ 0.29 Net income (loss) – diluted $ 0.13 $ 0.06 $ 0.02 $(0.05) $ 0.13 $ 0.28 $ 0.32 $ 0.29 Dividends $ .020 $ .020 $ .020 $.125 $ .125 $ .125 $ .125 $ .125 Average shares (000s) Basic 5,932 5,932 5,932 5,933 5,933 5,930 5,931 5,928 Diluted 5,937 5,936 5,936 5,937 5,942 5,943 5,952 5,951 Quarterly Market Values of Common Shares The Company's common stock was sold in an initial public offering on April 10, 1990.It is traded on the NASDAQ Global Market under the symbol SAVB.The quarterly high, low and closing stock trading prices for 2009 and 2008 are listed below.There were approximately 640 holders of record of Company Common Stock and, according to information available to the Company, approximately 1,150 additional shareholders in street name through brokerage accounts at December 31, 2009. 2009 2008 Closing Market Prices Fourth Third Second First Fourth Third Second First High $9.25 $8.50 $10.93 $10.00 $13.35 $15.00 $18.73 $18.49 Low 7.00 6.65 6.65 6.00 8.57 11.89 12.75 15.76 Close 8.00 8.10 6.65 7.01 8.85 13.25 13.00 17.50 - 10 - The Savannah Bancorp, Inc. and Subsidiaries Allowance for Loan Losses and Nonperforming Loans (Unaudited) 2009 2008 Fourth Third Second First Fourth ($ in thousands) Quarter Quarter Quarter Quarter Quarter Allowance for loan losses Balance at beginning of period $ 16,880 $ 15,597 $ 15,309 $ 13,300 $ 12,390 Provision for loan losses 2,560 3,560 3,225 3,720 2,270 Net charge-offs (1,762) (2,277) (2,937) (1,711) (1,360) Balance at end of period $ 17,678 $ 16,880 $ 15,597 $ 15,309 $ 13,300 As a % of loans 2.00% 1.95% 1.81% 1.77% 1.54% As a % of nonperforming loans 51.77% 64.92% 56.99% 63.27% 48.18% As a % of nonperforming assets 41.62% 46.56% 46.22% 47.05% 37.25% Net charge-offs as a % of average loans (a) 0.83% 1.07% 1.41% 0.82% 0.65% Risk element assets Nonaccruing loans $ 32,545 $ 25,694 $ 24,994 $ 23,927 $ 26,277 Loans past due 90 days – accruing 1,602 307 2,374 268 1,326 Total nonperforming loans 34,147 26,001 27,368 24,195 27,603 Other real estate owned 8,329 10,252 6,377 8,342 8,100 Total nonperforming assets $ 42,476 $ 36,253 $ 33,745 $ 32,537 $ 35,703 Loans past due 30-89 days $ 5,182 $ 8,122 $ 6,670 $ 16,906 $ 8,269 Nonperforming loans as a % of loans 3.86% 3.00% 3.17% 2.80% 3.19% Nonperforming assets as a % of loans and other real estate owned 4.76% 4.13% 3.88% 3.73% 4.09% Nonperforming assets as a % of assets 4.04% 3.48% 3.31% 3.25% 3.54% (a) Annualized - 11 - The Savannah Bancorp, Inc. and Subsidiaries Regulatory Capital Ratios The banking regulatory agencies of The Savannah Bancorp, Inc. and Subsidiary Banks have adopted capital requirements that specify the minimum level for which no prompt corrective action is required.In addition, the Federal Deposit Insurance Corporation (“FDIC”) has adopted FDIC insurance assessment rates based on certain “well-capitalized” risk-based and equity capital ratios.Failure to meet minimum capital requirements can result in the initiation of certain actions by the regulators that, if undertaken, could have a material effect on the Company’s and the Subsidiary Banks’ financial statements.The following table shows the capital ratios for the Company and the Subsidiary Banks at December 31, 2009 and 2008: ($ in thousands) Company Savannah Bryan 2009 2008 2009 2008 2009 2008 Qualifying Capital Tier 1 capital $85,443 $85,356 $60,461 $54,665 $21,672 $20,553 Total capital 95,970 95,767 68,076 61,434 24,261 23,176 Leverage Ratios Tier 1 capital to average assets 8.23% 8.61% 7.93% 8.39% 8.57% 8.62% Risk-based Ratios Tier 1 capital to risk-weighted assets 10.23% 10.28% 9.95% 10.13% 10.48% 9.80% Total capital to risk-weighted assets 11.49% 11.54% 11.20% 11.38% 11.74% 11.05% Following are the regulatory capital ratios minimum ratio and the minimum ratios to be classified as a well-capitalized holding company or bank: Well- Regulatory Capital Guidelines: Capitalized Minimum Tier 1 capital to average assets 5.00% 4.00% Tier 1 capital to risk-weighted assets 6.00% 4.00% Total capital to risk-weighted assets 10.00% 8.00% Loan Concentration
